DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
SMDL #04-002
February 25, 2004
Dear State Medicaid Director:
Disease management represents an exciting opportunity to significantly improve the care
delivered to Medicaid beneficiaries with chronic conditions. It has emerged in both the public
and private sector as a strategy to bring the benefits of care coordination techniques honed in
managed care organizations (MCOs) to populations and regions that traditionally have not had
access to those comprehensive capitated systems.
This letter provides guidance on how states can cover disease management in their Medicaid
programs. This letter outlines some of the more common options; states interested in other
strategies should contact us for assistance.
Background
Disease management is a set of interventions designed to improve the health of individuals,
especially those with chronic diseases. Disease management programs usually include:
•
•
•
•
•

identification of patients and matching the intervention with need;
support for adherence to evidence-based medical practice guidelines, including providing
medical treatment guidelines to physicians and other providers, and providing support
services to assist the physician in monitoring the patient;
services designed to enhance patient management, and adherence to an individualized
treatment plan (e.g., patient education, monitoring and reminders, and behavior
modification programs aimed at encouraging lifestyle changes);
routine reporting and feedback loops (may include communication with patient,
physician, health plan and ancillary providers, and practice profiling); and
collection and analysis of process and outcome measures.

Traditionally, disease management was part of the comprehensive care furnished by MCOs.
Today, we are seeing a multitude of strategies in order to bring disease management to fee-forservice (FFS) populations. States are building comprehensive systems in-house or contracting
out the function to Disease Management Organizations (DMOs). This letter outlines some of the
options available to states with regard to designing and operating disease management programs.

Page 2 – State Medicaid Director
Disease Management as a Medical Service
Disease management programs that focus interventions on the beneficiary may qualify as
medical services under Medicaid. In order to qualify as a medical service, disease management
must include direct services. Direct services require the use of licensed practitioners such as
nurses, pharmacists, or physicians who provide services directly to individual beneficiaries in
order to improve or maintain their health. Examples include medical assessments, disease and
dietary education, instruction in health self-management, and medical monitoring. These
medical state plan services are eligible for Federal financial participation at the state’s regular
Federal Medical Assistance Percentage rate. Each proposal will be assessed to determine
whether it qualifies as a medical service or administrative function, which in turn determines the
Federal matching rate. There are a number of disease management models that may qualify as
medical services under Medicaid, and we outline three major ones below.
Disease Management through Contracting With a Disease Management Organization (DMO)
One model is to contract with a DMO. The DMO manages the overall care of the beneficiary,
but does not actually prior authorize or otherwise restrict access to other Medicaid services. In
this model, the state often requires performance guarantees, including capitating the DMO for
disease management services, as well as putting the DMO at risk for reducing overall
expenditures. Capitated DMOs qualify as Prepaid Ambulatory Health Plans and are subject to a
limited subset of the managed care regulations at 42 CFR Part 438.
Disease Management through an Enhanced Primary Care Case Management (PCCM) Program
A second model of beneficiary-focused disease management is to enhance a PCCM managed
care program. In these programs, the state works with PCCM providers to enhance the care it
delivers to its enrollees with certain chronic conditions. The state also may provide additional
support in the form of case managers for complex cases and furnish ongoing monitoring reports
on enrollee utilization. PCCM providers are often paid enhanced case management fees for
providing disease management, in addition to the regular FFS reimbursement for other state plan
services they provide.
Disease Management through Individual Providers
States can also offer disease management through individual FFS providers in the community
(e.g., physicians, pharmacists, or dietitians). The providers often agree to undergo specified
training, and bill on an FFS basis for disease management services provided. States may simply
offer this option to interested providers, or build a more comprehensive system that provides
additional support, training, and oversight.

Operating Authorities

Page 3 – State Medicaid Director
All of the above models can be authorized through state plan amendments (SPAs) or waivers.
Waiver authority can provide states with greater flexibility to design more focused programs.
For instance, states that want to limit the number of disease management providers in order to
achieve better cost and administrative efficiencies may request selective contracting authority
under section 1915(b)(4) of the Social Security Act (the Act). Waiver authority also can be used
to intentionally restrict geographic areas where disease management is available; restrict eligible
beneficiaries (e.g., exclude Medicare beneficiaries); or mandate beneficiary enrollment.
Additionally, a SPA authorized under section 1932(a) of the Act provides much of the same
flexibility available under waivers, and also does not require the periodic renewals associated
with programs operating under waiver authority. This SPA authority to mandate enrollment was
created by the Balanced Budget Act of 1997 and applies to PCCM or MCO-model disease
management programs. As with waiver authority, section 1932(a) SPA authority provides
flexibility with respect to limiting providers, eligible populations, and geographic areas that is
not normally available under traditional SPAs. In particular, states offering disease management
delivered as part of an enhanced PCCM program may want to consider this option.
A SPA may authorize disease management activities through expansions of the covered benefits
for “other licensed practitioners” or “preventive services,” as appropriate. A disease
management SPA must meet the requirements of section 1902(a) of the Act, including
statewideness, comparability, and freedom of choice. These requirements apply to both
capitated and FFS disease management providers.
Disease Management as an Administrative Function
A disease management program that is limited to administrative activities by the state and its
contractors would not constitute “medical assistance,” but could be eligible for Federal matching
funds for administration of the State plan at the standard administrative matching rate of 50
percent. For example, states or their contractors (e.g., a Quality Improvement Organization,
Pharmacy Benefits Manager, or other outside vendor) may work with providers to: promote
adherence to evidence-based guidelines; improve provider-patient communication skills; and
provide routine feedback on beneficiary utilization of services. In this model, contact with
beneficiaries is indirect: the change in provider practice patterns enhances beneficiary care. In
addition, there may be targeted mailings to beneficiaries, but no face-to-face contact. The
examples here are generally considered administrative functions, and may be eligible for Federal
administrative match. State plan requirements such as statewideness and comparability do not
apply to administrative functions.

Page 4 – State Medicaid Director
Funding from Outside Sources
Pharmaceutical manufacturers may offer to fund disease management programs for Medicaid
beneficiaries. Such funding would be considered a supplemental rebate under section 1927 of
the Act, and, in accordance with the September 18, 2002, State Medicaid Director letter, the state
needs to report an offset in the amount of Federal funds claimed based on the value of what the
state received from the manufacturer.
Dual Eligibles
In general, disease management is not a Medicare-covered service. As a result, states may
voluntarily or mandatorily enroll dual eligibles into a Medicaid disease management program.
This is because in either case, enrollment does not affect their access to Medicare services.
When enrolling dual eligibles, states must ensure that Medicare is the primary payer with respect
to the limited Medicare coverage of diabetes self-management training sessions, and when
disease management is available through a Medicare demonstration (please see the CMS Web
site at http://cms.hhs.gov/healthplans/research).
For Further Information
We are available to provide technical assistance to states interested in establishing disease
management programs for their populations. We encourage states to take advantage of the
opportunities disease management programs offer to provide coordinated, cost-effective care that
improves the health of Medicaid beneficiaries. If you have any questions about providing
disease management, please call Ms. Jean Sheil, Director of the Family and Children’s Health
Programs Group at (410) 786-5647, or e-mail her at jsheil@cms.hhs.gov.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Kathryn Kotula
Director, Health Policy Unit
American Public Human Services Association

Page 5 – State Medicaid Director
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Jim Frogue
Director, Health and Human Services Task Force
American Legislative Exchange Council
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments
Dr. Michael Trujillo
Director
Indian Health Service

